LAURA A. AMBROGI, CO-ADMINISTRATOR OF THE ESTATE OF TARA DESIMONE, AND JAMES M. HOBAN, CO-ADMINISTRATOR OF THE ESTATE OF TARA DESIMONE, AND FRANK C. CIFELLI, CO-ADMINISTRATOR OF THE ESTATE OF JOSEPH DESIMONE, A MINOR, AND JAMES M. HOBAN, CO-ADMINISTRATOR OF THE ESTATE OF JOSEPH DESIMONE, A MINOR, Respondents
v.
ROBERT M. REBER, AND ROSEMARY REBER, AND REBER REAL ESTATE, INC., AND REBER PROPERTY MANAGEMENT, ET ALIA, Petitioners
Nos. 869 MAL 2007, 870 MAL 2007
Supreme Court of Pennsylvania, Middle District.
June 17, 2008.

ORDER
PER CURIAM.
AND NOW, this 17th day of June, 2008, the Petition for Allowance of Appeal is DENIED.